                Case 2:18-cr-00016-TSZ Document 614 Filed 10/14/20 Page 1 of 2




 1

 2

 3
                             UNITED STATES DISTRICT COURT
 4                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 5
       UNITED STATES OF AMERICA,
 6
                             Plaintiff,
 7                                                      CR18-16 TSZ
           v.
 8                                                      MINUTE ORDER
       CLYDE McKNIGHT,
 9
                             Defendant.
10
          The following Minute Order is made by direction of the Court, the Honorable
11
     Thomas S. Zilly, United States District Judge:
12          (1)     The hybrid Level One / Level Two access hearing, as those terms are
     defined in General Order 03-20, currently scheduled for Thursday, October 15, 2020, at
13   10:00 a.m., is CONTINUED to Friday, October 23, 2020, at 10:30 a.m. The Judge, the
     courtroom deputy clerk, at least one Assistant United States Attorney, Gilbert Levy,
14   Michael Austin Stewart, defendant, and the United States Marshals shall be in the same
     courtroom for the hearing. Other lawyers may also be physically present in the
15   courtroom or they may appear remotely. The court reporter and other court staff shall
     participate via the ZoomGov.com video conferencing platform. The public may listen
16   (audio only) to the proceedings by following the dialing instructions on the Court’s
     remote hearings webpage.
17
             (2)    On or before October 20, 2020, the parties shall file supplemental briefs,
18   not to exceed eight (8) pages in length, concerning whether defendant is entitled to
     substitute retained counsel for appointed counsel in this matter. At the hearing, the
19   parties shall be prepared to address: (i) the pending motion to substitute counsel or
     proceed pro se, docket no. 510, and the related notice of conditional appearance filed by
20   Mr. Stewart, docket no. 613; (ii) the status of the case, whether this matter can be ready
     for trial to commence during the week of November 9, 2020, and, if not, when the parties
21   will be prepared for trial; and (iii) whether the parties will consent to a remote method of
     conducting jury selection, likely to involve a hybrid proceeding in which the parties are
22   in the courtroom and the potential jurors are questioned via video conference.

23

     MINUTE ORDER - 1
            Case 2:18-cr-00016-TSZ Document 614 Filed 10/14/20 Page 2 of 2




 1        (3)    The Clerk is directed to send a copy of this Minute Order to all counsel of
   record and to Michael Austin Stewart at 1105 Tacoma Ave S, Tacoma, WA 98402 and
 2 via email to StewartLawTacoma@gmail.com.

 3         Dated this 14th day of October, 2020.

 4
                                                    William M. McCool
 5                                                  Clerk

 6                                                  s/Karen Dews
                                                    Deputy Clerk
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
